United States Court of Appeals,

                                          Eleventh Circuit.

                                            No. 96-3682.

                  SOUTHERN CARD & NOVELTY, INC., Plaintiff-Appellant,

                                                   v.

 LAWSON MARDON LABEL, INC. d.b.a. Lawson Mardon Post Card, and Daniel J. Saunders,
Defendants-Appellees.

                                            April 7, 1998.

Appeal from the United States District Court for the Middle District of Florida. (No. 95-130-CVI-
ORL-22), Anne C. Conway, District Judge.

Before HATCHETT, Chief Judge, EDMONDSON and COX, Circuit Judges.

        HATCHETT, Chief Judge:

        The appellant, Southern Card & Novelty, Inc. (Southern Card), a postcard distributor,

challenges the district court's grant of summary judgment for the appellees, Lawson Mardon Label,

Inc. (Lawson), a manufacturer of postcards and related products, and Daniel Saunders, the

vice-president in charge of Lawson's postcard business, on its federal and state antitrust tying claims.

We affirm.

                                              I. FACTS

        Lawson manufactures postcards and sells them to distributors throughout North America.1

Those distributors then sell the postcards to retail outlets, which in turn sell them to consumers.

Over a decade ago, Lawson's predecessor-in-interest, H.S. Crocker Company, Inc. (H.S.Crocker),

secured a license agreement with the Walt Disney Company (Disney Company) that permits Lawson

to manufacture postcards bearing the copyrighted images of Disney characters such as Mickey


   1
    Lawson has about an eleven percent market share of the North American postcard business.
Mouse. Although the license agreement is "non-exclusive," the Disney Company has not granted

similar rights to any other postcard manufacturer. Thus, Lawson is the sole producer of postcards

bearing Disney images. Lawson also makes "local view" postcards, i.e., postcards depicting

nonlicensed local images. In Florida, these postcards might present, for example, pictures of

beaches, palm trees or alligators. Local view postcards comprise over ninety percent of Lawson's

total postcard production and accounted for over sixty percent of its sales in Florida in 1995. The

parties do not dispute that at least six other postcard manufacturers produce postcards specific to

areas in Florida.

       Southern Card, located in Daytona Beach, distributes postcards to retailers—primarily "chain

stores"—situated in central and northern Florida. Southern Card purchases its postcards from large

commercial printers such as Lawson, and acts as a rack jobber in the stores it services.2 From

1986—the year Southern Card commenced business dealings with H.S. Crocker—to 1991, Southern

Card retained complete control over the quantity and types of postcards that it purchased from the

manufacturer.3 During the late 1980s and early 1990s, Southern Card bought a percentage of its


   2
    Southern Card asserts that "[t]here are approximately eight main line independent postcard
distributors in the state of Florida."
   3
     It may well be that in the mid-to-late 1980s, Southern Card and Lawson entered into an
informal arrangement whereby Southern Card acted as Lawson's exclusive vendor to chain stores
in exchange for Lawson's promise not to sell Disney postcards to Southern Card's competitors.
On November 22, 1989, John Nyberg, Southern Card's president, wrote to the chairman of the
board of H.S. Crocker, detailing the "history of the relationship" between the two companies.
Nyberg wrote that he had "wanted exclusivity on all H.S. Crocker postcard products, including
all Walt Disney World items within [Southern Card's] territorial area," and that "[w]ith the
understanding that H.S. Crocker would not manufacture for, or sell to any other distributor in the
territory serviced by Southern Card & Novelty, our companies began to do business." Nyberg
also acknowledged the existence of this arrangement when deposed on April 18, 1996, stating,
"So de facto, I became—Southern Card & Novelty became the exclusive vendor to the chain
stores. Although there was never any such agreement made between myself and Lawson
Mardon, it had indeed evolved that way." However, in an affidavit dated July 30, 1996, Nyberg
averred that while the parties had entered into an exclusivity agreement concerning retailers in
local view postcard stock from Lawson's competitors, finding their products superior in terms of

price and quality.4

       In late 1991, Lawson introduced a "Disney Product Plan" in Florida. In a letter dated

December 12, 1991, Saunders put forth the terms of the agreement he hoped to reach with Southern

Card pursuant to this plan:

       d) Distributor will purchase Local View and General Florida post cards and allied products
       from [Lawson] equal to his purchases from [Lawson] of Disney products. [For example,]
       if distributor purchases $100,000 in 1992 of Disney product from [Lawson], distributor
       agrees to purchase a minimum of $100,000 in 1992 of Local View or General Florida
       product from [Lawson].

       e) Failure to meet the minimum requirement agreed to in d) above, may result in [Lawson's]
       decision to not sell any product to distributor in following year.

Because Southern Card feared losing its lone source of Disney postcards, it began buying Lawson's

local view postcards in amounts equal to its purchases of Disney postcards.

       In October 1993, Saunders wrote to Nyberg expressing his concern that Southern Card

continued to buy a significant quantity of postcards from Lawson's competitors. The next month,

Saunders wrote to Nyberg asking that Southern Card commit to having Lawson postcards comprise

one hundred percent of Southern Card's business in the Orlando area. Southern Card refused,

asserting that Lawson already received about seventy-five to eighty percent of its total business, and

that it never committed to purchasing one hundred percent of its requirements from Lawson.

       A few months later, in February 1994, Lawson began recruiting Southern Card's competitors

to sell Lawson postcards to chain stores. The next month, Lawson limited Southern Card's




Daytona Beach, they "had no territorial exclusive agreement for Orlando." For purposes of this
appeal, we accept this assertion as true.
   4
    About seventy percent of Southern Card's revenue is attributable to its sale of local view
postcards.
purchases of Disney postcards to those that Southern Card had bought in 1993.5 In the meantime,

Lawson sold a number of Disney postcards that had been developed in 1994 to those distributors that

bought only Lawson local view postcards. The district court found, and Southern Card does not

dispute, that as a result of these developments, Southern Card "has faced new competition" in retail

stores in the Orlando area.

                                  II. PROCEDURAL HISTORY

       Southern Card instituted this lawsuit in February 1995, and its amended complaint asserted

federal and state claims of (1) illegal tying pursuant to section 1 of the Sherman Act, 15 U.S.C. §

1, section 3 of the Clayton Act, 15 U.S.C. § 14, and Florida Statutes section 542.18; and (2)

monopolization and attempted monopolization under section 2 of the Sherman Act, 15 U.S.C. § 2,

and Florida Statutes section 542.19. In outlining its tying claims, Southern Card stated that (1)

Disney postcards constituted the "tying" product, and local view postcards were the "tied" product;

(2) the "greater Orlando area" constituted the relevant geographic market or sub-market; and (3)

the sale of local view postcards to distributors comprised the relevant product market. The crux of

the tying claims was that Lawson "illegally compelled and coerced Southern Card and others to

agree to purchase [local view postcards] from Lawson ... as a condition of obtaining and retaining

access to Disney Cards." Southern Card sought treble damages, injunctive relief and attorneys' fees.6



   5
    Since 1994, Southern Card has continued to purchase these Disney postcards from Lawson
but has acquired its entire local view stock from other manufacturers.
   6
    Southern Card's expert witness, Dr. Bruce Seaman, subsequently opined that Southern Card
had suffered two types of injuries. According to Dr. Seaman, Southern Card "suffered economic
damages linked to the overcharge on the tied non-Disney post cards." Also, Lawson's "refusal to
allow Southern Card access to a full Disney array of post card products and other types of
products has affected and will continue to affect Southern's profits on existing chain store
accounts as well as the likelihood that chain store clients will continue to be lost due to the
resulting weakening of Southern's relative competitive position."
        After the parties conducted extensive discovery, Lawson filed a motion for summary

judgment that Southern Card vigorously opposed. In November 1996, the district court granted

Lawson's motion. As to Southern Card's federal tying claims, the court first considered whether to

deem Lawson's practices unlawful per se or subject to evaluation under the rule of reason. The court

found that Lawson's practices were "unlike traditional tying arrangements" "because Southern Card

does not allege that the ultimate consumer must buy the tied product (a local view postcard) to buy

the tying product (a Disney postcard)." The court thus considered the challenged conduct to

represent " "full' or "representative' line forcing," that is, a vertical nonprice restraint "undeserving

of per se treatment." Applying the rule of reason, the court held that Southern Card failed to

demonstrate that Lawson had unreasonably restrained competition in the local view postcard market.

        Notwithstanding its conclusion regarding the applicability of the rule of reason, the district

court also went on to hold that even if it "were to use a per se analysis, Southern Card's tying claims

would fail" because "the alleged "Disney' and non-Disney classifications are not separate products

such that there can be a "tie-in' between them.... Rather, all of Lawson Mardon's postcards are

sufficiently unitary to be considered a single product." Next, the court rejected Southern Card's

federal monopolization and attempted monopolization claims on the grounds that Southern Card

"failed to produce any admissible evidence that creates triable issues of fact with respect to the

existence of a cognizable market or Lawson Mardon's monopoly power in such a market." Finally,

the court turned away Southern Card's state claims, recognizing that "Florida antitrust law mirrors

federal law as applied to the tying, monopolization and attempted monopolization claims in the

instant case." On appeal, Southern Card challenges the district court's grant of summary judgment

only as to its federal and state tying claims.

                                          III. DISCUSSION
       We review the granting of summary judgment de novo, applying the same legal standards

that bound the district court. Uniforce Temporary Personnel, Inc. v. National Council on

Compensation Ins., Inc., 87 F.3d 1296, 1299 (11th Cir.1996). "There is no genuine issue for trial

unless the non-moving party establishes, through the record presented to the court, that it is able to

prove evidence sufficient for a jury to return a verdict in its favor." Cohen v. United Am. Bank of

Cent. Fla., 83 F.3d 1347, 1349 (11th Cir.1996).

                                                 A.

        "A tying arrangement is "an agreement by a party to sell one product but only on the

condition that the buyer also purchases a different (or tied) product, or at least agrees that he will

not purchase that product from any other supplier.' " Eastman Kodak Co. v. Image Technical Servs.,

Inc., 504 U.S. 451, 462, 112 S.Ct. 2072, 2079, 119 L.Ed.2d 265 (1992) (quoting Northern Pac. Ry.

Co. v. United States, 356 U.S. 1, 5-6, 78 S.Ct. 514, 518-519, 2 L.Ed.2d 545 (1958)). Such

arrangements can run afoul of the Sherman Act's prohibition against agreements "in restraint of

trade," 15 U.S.C.A. § 1 (West 1997), and section 3 of the Clayton Act, 15 U.S.C.A. § 14 (West

1997). See Spartan Grain & Mill Co. v. Ayers, 581 F.2d 419, 428 (5th Cir.1978) ("The Clayton Act,

passed as a response to what Congress considered grudging constructions of the Sherman Act by

the courts, specifically bans tying arrangements."), cert. denied, 444 U.S. 831, 100 S.Ct. 59, 62

L.Ed.2d 39 (1979). As our predecessor court made clear, the two statutory theories of liability are

substantively synonymous. Bob Maxfield, Inc. v. American Motors Corp., 637 F.2d 1033, 1037 (5th

Cir. Unit A Feb.1981), cert. denied, 454 U.S. 860, 102 S.Ct. 315, 70 L.Ed.2d 158 (1981); see also

IX Phillip E. Areeda, Antitrust Law ¶ 1719b, at 254 (1991) ("Although their words differ, the two
statutes apply a single substantive standard.").7

               Although the Sherman Act, by its terms, prohibits every agreement "in restraint of
       trade," this Court has long recognized that Congress intended to outlaw only unreasonable
       restraints. As a consequence, most antitrust claims are analyzed under a "rule of reason,"
       according to which the finder of fact must decide whether the questioned practice imposes
       an unreasonable restraint on competition, taking into account a variety of factors, including
       specific information about the relevant business, its condition before and after the restraint
       was imposed, and the restraint's history, nature, and effect.

               Some types of restraints, however, have such predictable and pernicious
       anticompetitive effect, and such limited potential for procompetitive benefit, that they are
       deemed unlawful per se. Per se treatment is appropriate once experience with a particular
       kind of restraint enables the Court to predict with confidence that the rule of reason will
       condemn it. Thus, we have expressed reluctance to adopt per se rules with regard to
       restraints imposed in the context of business relationships where the economic impact of
       certain practices is not immediately obvious.

State Oil Co. v. Khan, --- U.S. ----, ----, 118 S.Ct. 275, 279, 139 L.Ed.2d 199 (1997) (internal

quotation marks, citations and brackets omitted). See also Levine v. Central Fla. Med. Affiliates,

Inc., 72 F.3d 1538, 1549 (11th Cir.) ("The presumption in cases brought under section 1 of the

Sherman Act is that the rule-of-reason standard applies. We apply the per se rule only when history

and analysis have shown that in sufficiently similar circumstances the rule of reason unequivocally

results in a finding of liability, i.e., when the conduct involved always or almost always tends to

restrict competition and decrease output.") (internal quotation marks, citations and brackets omitted),

cert. denied, --- U.S. ----, 117 S.Ct. 75, 136 L.Ed.2d 34 (1996).

       "[C]ertain tying arrangements pose an unacceptable risk of stifling competition and therefore

are unreasonable "per se.' " Jefferson Parish Hosp. Dist. No. 2 v. Hyde, 466 U.S. 2, 9, 104 S.Ct.

1551, 1556, 80 L.Ed.2d 2 (1984). "It is clear, however, that not every refusal to sell two products


   7
    Because Southern Card does not discuss its state tying claim independently and fails to cite
any Florida case law, we assume that federal antitrust doctrine controls that claim as well. See
Fla. Stat. Ann. § 542.32 (West 1997); see also Parts Depot Co. v. Florida Auto Supply, Inc., 669
So.2d 321, 324 (Fla.App. 4th D.C.A.1996) ("[T]he Legislature has directed courts to rely on
comparable federal antitrust statutes in construing [Florida Statutes section 542.18].").
separately can be said to restrain competition." Jefferson Parish, 466 U.S. at 11, 104 S.Ct. at 1557.

"Thus, in a sense the question whether this case involves "tying' is beside the point. The legality of

[Lawson's] conduct depends on its competitive consequences, not whether it can be labeled "tying.'

" Jefferson Parish, 466 U.S. at 21 n. 34, 104 S.Ct. at 1563 n. 34.

        We believe that the terms that Lawson imposed on Southern Card pursuant to its "Disney

Product Plan"—that Southern Card purchase local view postcards in amounts equal to its purchases

of Disney postcards—are indicative of a manufacturer's "line force" upon a distributor.8 "Line

forcing, be it full or representative, is a vertical nonprice restraint—an agreement between entities

at different levels of distribution that does not purport to affect prices charged for the goods." Smith

Machinery, 878 F.2d at 1295.9 As the Supreme Court has made clear, "economic analysis supports

the view, and no precedent opposes it, that a vertical restraint is not illegal per se unless it includes

some agreement on price or price levels." Business Electronics, 485 U.S. at 735-36, 108 S.Ct. at

1525-26. This is so because such restraints have the "real potential to stimulate interbrand

competition, "the primary concern of antitrust law.' " Business Electronics, 485 U.S. at 724, 108

S.Ct. at 1519 (quoting Continental T.V., Inc. v. GTE Sylvania Inc., 433 U.S. 36, 51 n. 19, 97 S.Ct.

2549, 2558 n. 19, 53 L.Ed.2d 568 (1977)).10


   8
    "Full-line" or "representative-line" forcing occurs when "a manufacturer agrees to license or
franchise a dealer to sell its products, but only on condition that the dealer sell a full or
representative line of those products." Smith Machinery Co. v. Hesston Corp., 878 F.2d 1290,
1294 (10th Cir.1989), cert. denied, 493 U.S. 1073, 110 S.Ct. 1119, 107 L.Ed.2d 1026 (1990).
   9
    "Restraints imposed by agreement between competitors have traditionally been denominated
as horizontal restraints, and those imposed by agreement between firms at different levels of
distribution as vertical restraints." Business Elecs. Corp. v. Sharp Elecs. Corp., 485 U.S. 717,
730, 108 S.Ct. 1515, 1522, 99 L.Ed.2d 808 (1988).
   10
     "Interbrand competition is the competition among the manufacturers of the same generic
product.... In contrast, intrabrand competition is the competition between the
distributors—wholesale or retail—of the product of a particular manufacturer." GTE Sylvania,
       As Professor Areeda has written, "requiring dealers to purchase a tied product from the

defendant need not impair consumers' purchases from his rivals who sell directly to consumers or

who continue to reach them through an ample number of other dealers." IX Areeda, Antitrust Law

¶ 1725a, at 317. The Tenth Circuit has similarly stated—in a case involving a distributor's claim that

a manufacturer tied the sales of its established, popular farm machinery to sales of its new,

unestablished tractors—that

       [i]n a line forcing situation, where a dealer is serving as an intermediate link in a distribution
       chain, if one manufacturer is foreclosed from selling to a dealer because of the arrangement,
       it is likely going to find another way to take its product to market, providing a profit
       potential continues to exist. In such a case, there is no ultimate foreclosure to the consumer
       of a choice of goods. In other more traditional tying arrangements there is an ultimate
       foreclosure of choice to the ultimate consumer. Thus, a foreclosure of choice to an ultimate
       consumer appears to be the principal key to a tie that is illegal per se. No such foreclosure
       occurs or is threatened in a typical line forcing situation such as that at bar.

Smith Machinery, 878 F.2d at 1297 (citing Jefferson Parish, 466 U.S. at 5, 104 S.Ct. at 1554;

United States v. Loew's, Inc., 371 U.S. 38, 40, 83 S.Ct. 97, 99, 9 L.Ed.2d 11 (1962); Northern Pac.

Ry., 356 U.S. at 3, 78 S.Ct. at 517; and International Salt Co. v. United States, 332 U.S. 392, 393,

68 S.Ct. 12, 13, 92 L.Ed. 20 (1947)). See also Roy B. Taylor Sales, Inc. v. Hollymatic Corp., 28 F.3d

1379, 1383 (5th Cir.1994) ("Ties that constrain only dealers ... create relatively little danger to

competition, provided consumers may purchase the two goods separately.") (footnote omitted), cert.

denied, 513 U.S. 1103, 115 S.Ct. 779, 130 L.Ed.2d 673 (1995); Ransomes Am. Corp. v. Spartan

Distribs., Inc., 914 F.Supp. 183, 185 (W.D.Mich.1996) ("Tying arrangements that constrain only

dealers are not presumptively illegal because they pose little danger to competition, as long as

consumers may purchase the two goods separately."); Paul E. Volpp Tractor Parts, Inc. v.

Caterpillar, Inc., 917 F.Supp. 1208, 1229 (W.D.Tenn.1995) ("Because consumers are not hurt by




433 U.S. at 51 n. 19, 97 S.Ct. at 2558.
vertical non-price restraints between manufacturers and dealers, the type of line-forcing/exclusive

arrangement found in this case should not be subject to the same per se treatment as traditional tying

arrangements."). Not surprisingly, then, "most courts dealing with the full-line force have not

applied the per se rule against tying but have required proof in the particular case of a significant

threat to competition." IX Areeda, Antitrust Law ¶ 1725c, at 323.

       Southern Card has made no showing that line-forcing arrangements like the one at issue

always or almost always tend to restrict competition and decrease output. This fact, coupled with

the strength of the authorities cited above, leads us to conclude that it would be inappropriate to

deem Lawson's line-forcing practice unlawful per se. Thus, we will review the restraint under

rule-of-reason analysis.

        For the same reasons, Lawson's (unsuccessful) attempt to compel Southern Card to carry

only Lawson-produced local view postcards does not require us to employ a different standard.

       The claimed arrangement between [Lawson] and [Southern Card] constituted a vertical
       nonprice restraint between a manufacturer and a dealer on goods that the dealer offered to
       customers independently. It was in effect an exclusive-dealing arrangement in which
       [Lawson] required [Southern Card] to sell [Lawson], and only [Lawson], [local view
       postcards]. Such an arrangement is not the sort that would always or almost always tend to
       restrict competition and decrease output. It does not threaten competition to the same extent
       as tying arrangements that bind ultimate customers. Regardless of whether the restraint also
       constituted a tying arrangement, subjecting it to per se analysis would ignore our directive
       from the Court. The measure of legality of relationships between manufacturers and
       independent distributors must not be allowed to turn on labels.

Taylor Sales, 28 F.3d at 1384-85 (internal quotation marks and footnotes omitted).

                                                 B.

        Under the rule of reason, a plaintiff must prove an anticompetitive effect of the defendant's

conduct on the relevant market, and that the conduct has no procompetitive benefit or justification.

Levine, 72 F.3d at 1551. Southern Card argues that Lawson's behavior generated anticompetitive

effects because it (1) foreclosed the market to competitive manufacturers; (2) caused consumers to
pay higher prices; and (3) resulted in a dilution in product quality and service. Southern Card thus

attempts to prove that Lawson's conduct had an actual detrimental effect on competition. Levine,

72 F.3d at 1551. We address Southern Card's contentions in turn.

                                                  1.

        Southern Card asserts that the "record clearly supports the existence of market preclusion

of competitive manufacturers of local view cards in the Orlando area." In support of this contention,

Southern Card first argues that Lawson's "specific attack" on the sales base of one of its competitors,

John Hinde Curteich & Co. (Hinde), evidences an anticompetitive effect. In making this argument,

Southern Card relies primarily on the affidavit of Hinde vice-president Don Moffet.

        Moffet's affidavit, however, does little to advance Southern Card's cause. Moffet avers that

Lawson's practices caused Hinde to lose "some"of its share of the local view postcard market to

Lawson. Moffet also states, however, that as Disney postcards increased in popularity in the late

1980s and early 1990s, Hinde's sales of local view postcards "began to decrease." We agree with

Lawson that Moffet's affidavit is woefully deficient, as it fails to (1) state with any degree of

specificity just how much business Hinde lost to Lawson; (2) describe any competitive actions

Hinde took in response to Lawson's practices; or (3) explain away other potential reasons for

Hinde's loss of business.

        Unfortunately for Southern Card, none of the other evidence it proffers is even as probative

as Moffet's affidavit.11 In short, Southern Card has failed to show that Lawson's dealings somehow

either precluded other manufacturers from gaining access to the local view postcard market or

adversely impacted upon consumer choice. Thus, we have little difficulty in turning away Southern


   11
     We reach this conclusion after carefully reviewing the record citations put forth at pages
fourteen and forty-one through forty-four of Southern Card's initial brief, and at pages seven
through twelve of its reply brief.
Card's contention here. As the Fifth Circuit has stated, "[s]peculation about anticompetitive effects

is not enough." Taylor Sales, 28 F.3d at 1385.

                                                   2.

        Southern Card next asserts that as a result of Lawson's practices, "the average price of local

view postcards in the Orlando area was significantly higher than in any other part of [Florida]." In

support of this assertion, Southern Card relies on a survey that its expert, Dr. Seaman, conducted.12

Dr. Seaman avers that "[t]he result of the survey was that the average price of non-Disney local view

cards in the Orlando area, as sold in gift shops by Scenic Card[ ] [a distributor that purchased all of

its local view postcards from Lawson] is $.30, which is ... higher than the average price of $.25

charged in retail outlets served by Southern Card [and another distributor].... The average price of

local view post cards in the non-Orlando locations is also approximately $.25...."

        Southern Card's evidence is again lacking. As the district court correctly pointed out, the

cited price differential "is of little value" because it may result from "the biased sample of local view

postcard purchases from Orlando gift and souvenir shops, rather than from lower-cost retail outlets

served by Southern Card," or from Dr. Seaman's failure "to factor in differentials in the cost of living

(or cost of a vacation) in the various parts of the state." Moreover, Southern Card has not referenced

any record evidence that enables this court to assess whether Lawson charged disproportionately

higher prices for its local view postcards as compared to other manufacturers. In sum, Dr. Seaman's

conclusion, standing alone, would not enable reasonable jurors to conclude that Lawson's practices

caused consumers to pay more for local view postcards in the Orlando area. Southern Card's

purported proof regarding anticompetitive effects thus remains overly speculative.



   12
    Dr. Seaman surveyed postcard prices at over 200 retail stores located throughout
approximately forty different vacation areas in Florida.
                                                  3.

        Finally, Southern Card argues that Lawson's practices caused a dilution in local view

postcard quality and service in the Orlando area. Southern Card, however, fails to present any

expert testimony or consumer survey evidence to support this subjective assessment. Instead,

Southern Card first refers to a number of internal memoranda from Lawson describing various

quality and service difficulties it experienced in its production and delivery of certain postcards.

These documents, however, do not address the relative quality of Lawson's local view postcards.

Southern Card also cites to the deposition testimony of Duncan Page, a president of both a postcard

manufacturing company (i.e., a Lawson competitor) and a postcard distribution company, who, not

surprisingly, states that he prefers to buy postcards from his own manufacturing company (even

though "[t]he pricing is exactly the same as Lawson Mardon") because the "quality of our postcard

and our images are better." Southern Card also references the affidavit of Joel Mittelberg, the

president of Scenic Florida Distributors, Inc., who states, after noting that he purchases local view

postcards from several manufacturers in addition to Lawson, that Lawson's delivery times on new

work orders are "generally slower than is standard in the post card industry." The testimony of Page

and Mittelberg, without more, certainly does not rise to the level of an anticompetitive effect in the

relevant local view postcard market.13

                                         IV. CONCLUSION

        For the foregoing reasons, we hold that the district court was correct (1) in evaluating

Southern Card's claims under the rule of reason, and (2) in concluding that Southern Card's evidence

was insufficient for a reasonable jury to find that Lawson's sales practices generated an


   13
      Because we conclude that Southern Card has failed to establish a violation of the antitrust
laws, we have no occasion to consider Lawson's challenge to Southern Card's standing to bring
this lawsuit. See Levine, 72 F.3d at 1545.
anticompetitive effect in the relevant market. Accordingly, we affirm the judgment of the district

court.

         AFFIRMED.